United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WEST PALM BEACH MEDICAL CENTER,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Cynthia Boston-Thompson, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1901
Issued: March 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 8, 2017 appellant filed a timely appeal from a June 1, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
causally related to the accepted April 7, 2017 employment incident.
FACTUAL HISTORY
On April 13, 2017 appellant, then a 58-year-old program specialist, filed a traumatic
injury claim (Form CA-1) alleging that, on April 7, 2017, a veteran attempted to run over him
with a scooter, causing injury to his right arm and shoulder while in the performance of duty. He
specifically noted that he had put his hands out to stop the scooter and his right arm and hand
took the brunt of the forward momentum of the scooter.
In a development letter dated April 19, 2017, OWCP requested additional factual and
medical evidence in support of appellant’s traumatic injury claim. It afforded him 30 days to
respond.
Appellant provided a statement describing the events of April 7, 2017. He related that he
entered a coworker’s office in response to a question and addressed the answer to his coworker
and the veteran. The veteran informed appellant that he was of no help, and that he did not want
to talk to him. The veteran then drove his scooter in reverse out of the office. The veteran
informed appellant that he did not like him, that he was useless, and against veterans. Appellant
asked him to leave and pushed the handicap button to open the door. The veteran then drove his
scooter straight toward appellant, causing appellant to move and put out his hands to stop him
from running into him. Appellant accused the veteran of purposely trying to strike him and
instructed him to wait for the police. The veteran then attempted to run into appellant again. A
witness statement confirmed that the veteran backed out of the office, looked at appellant and ran
into him with his scooter.
Appellant sought treatment on April 13, 2017 from the employing establishment health
clinic. An unsigned report revealed that he was hit by a veteran in an electric scooter resulting in
right arm pain from the wrist to the shoulder. The diagnosis given was right shoulder and arm
pain.
Dr. Georgia Gill, a Board-certified orthopedic surgeon, examined appellant on May 10,
2017 for his right shoulder. She described appellant’s right shoulder pain as well as his history
of injury on April 7, 2017 when a patient ran into him while operating a motorized scooter and
appellant tried to stop the scooter with his hand. Dr. Gill diagnosed right shoulder
acromioclavicular (AC) joint arthritis, subacromial and outlet impingement bursitis, rotator cuff
tendinopathy with partial tears, as well as cervical radiculopathy.
On May 10, 2017 Dr. Ronald K.J. Williams, an osteopath, noted appellant’s April 7,
2017 claimed employment incident which resulted in shoulder and neck pain. He diagnosed
right rotator cuff injury/pain, history of cluster headaches, cervical radiculopathy and left upper
extremity pain, lumbar degenerative disc disease, and left shoulder impingement syndrome with
a 2015 rotator cuff repair.

2

By decision dated June 1, 2017, OWCP denied appellant’s traumatic injury claim, finding
that the medical evidence of record did not demonstrate that his diagnosed conditions were
causally related to his accepted employment incident. It noted that the medical evidence did not
establish a causal link between his diagnoses and the accepted work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 In order to
determine whether an employee actually sustained an injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established. Generally, fact of injury
consists of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred.6 The second component is whether the employment incident
caused a personal injury and generally can be established only by medical evidence.7 An
employee may establish that an injury occurred in the performance of duty as alleged, but fail to
establish that the disability or specific condition for which compensation is being claimed is
causally related to the injury.8
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.9 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by

3

Supra note 1.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

5

20 C.F.R. § 10.5(ee).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

Id.; M.P., Docket No. 17-1221 (issued August 21, 2017).

8

Shirley A. Temple, 48 ECAB 404, 407 (1997); M.P., id..

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

the employee.10 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.11
ANALYSIS
The Board finds that, although it is undisputed that the April 7, 2017 incident occurred as
alleged, the medical evidence submitted by appellant is insufficient to establish that this incident
resulted in an employment injury.
Medical evidence submitted to support a claim for compensation should reflect a correct
history and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition.12 The Board finds that in these regards no
physician did so in this case.
On April 13, 2017 appellant sought treatment from the employing establishment health
clinic and reported that he was hit by a veteran in an electric scooter resulting in pain in his right
arm from the wrist to the shoulder. There is no signature on this document. The Board has held
that medical reports lacking proper identification cannot be considered as probative evidence in
support of a claim.13
Appellant provided reports from Drs. Williams and Gill noting that appellant was
involved in an April 7, 2017 incident at work. On May 10, 2017 Dr. William diagnosed shoulder
and neck pain. The Board has held that the mere diagnosis of “pain” does not constitute the
basis for payment of compensation.14 Thus, this report does not establish a diagnosed condition
resulting from the April 7, 2017 employment incident. Dr. Gill diagnosed several right shoulder
conditions including arthritis, subacromial bursitis, tendinopathy and partial tears, but did not
provide a work-related diagnosis or indicate that these conditions were employment related.15
It is appellant’s burden of proof to establish that a diagnosed condition is causally related
to the accepted April 7, 2017 employment incident. As appellant submitted insufficient evidence
to establish an injury caused by this incident, he has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
10

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

E.B., Docket No. 17-1862 (issued January 12, 2018).

13

Id.; D.D., 57 ECAB 734 (2006).

14

Robert Broome, 55 ECAB 339 (2004).

15

E.B., supra note 11.

4

CONCLUSION
The Board finds that appellant failed to establish a traumatic injury causally related to the
accepted April 7, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2017 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

